Citation Nr: 0813402	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  02-11 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection of chronic left knee 
disability.  

2.  Entitlement to service connection of a low back 
disability. 

3.  Entitlement to service connection of an adrenal gland 
disorder.  

4.  Entitlement to service connection of an orthopedic 
disability manifested by multiple joint aches and pains.  

5.  Entitlement to service connection of a chronic disability 
manifested by multiple muscle aches and pains.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and R.M.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 until June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Procedural history

In the August 2001 decision, the RO denied the veteran's 
claims of entitlement to service connection for a left knee 
disability, a low back disability, adrenal gland disease, an 
orthopedic disability manifested by multiple joint aches and 
pain and a chronic (non orthopedic) disability manifested by 
multiple muscle aches.  The veteran perfected an appeal as to 
each of these issues.

In April 2003 the veteran provided testimony before a 
Decision Review Officer at the RO.  A hearing transcript has 
been associated with the claims folder.

In July 2004, the Board remanded all of the issues to RO via 
the VA Appeals Management Center (AMC) for additional 
development.  In a November 2006 supplemental statement of he 
case (SSOC), the AMC continued to deny the veteran's claims.  
The veteran's claims folder was returned to the Board for 
further appellate review.

In December 2007, the case was again remanded for additional 
development.  
That development has not been completed, and an additional 
remand is therefore required.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].  The Board regrets the 
further delay of this matter.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran further action is required on his part.


REMAND

As was described by the Board in its December 2007 remand, 
the veteran's representative has contended that the record 
before the Board was incomplete.  This Board agrees that this 
is the case.  The Board cannot act in the absence of a 
complete record.  See 38 U.S.C.A. § 7104 (West 2002).  
 
In particular, a review of the file indicates that 
entitlement to service connection for a heart condition has 
been granted.  A 10 percent disability rating was assigned 
effective November 29, 2002  with an increase to 30 percent 
effective November 1, 2004.  However, the rating decision 
which granted service connection for this condition and 
assigned the disability ratings is not of record.  

In order to obtain a complete record, in September 2007 the 
Board contacted the RO directly via e-mail, requesting a copy 
of the rating decision which granted service connection of 
the veteran's heart condition and also requesting any 
additional records and evidence which may be located at the 
RO.  There was no response from the RO.  In November 2007 a 
follow-up e-mail request was made.  The RO again did not 
respond.  

Because of the lack of response from the agency of original 
jurisdiction (AOJ), the Board undertook the December 2007 
remand and requested that the AMC, the Cleveland RO and the 
Detroit RO each provide any additional claims materials on 
file for the veteran or to provide a statement in writing 
that no additional documents or temporary claims files 
existed.  

The record has not since been augmented,  and it does not 
reflect any action by the AMC, the Cleveland RO or the 
Detroit RO.  

As noted in the Introduction above, compliance with remand 
instructions is neither optional nor discretionary.  See 
Stegall, supra.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Because the AOJ failed to comply 
with the Board's remand instructions, the case must be 
remanded so that additional development can be accomplished.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

The AMC, the Detroit RO and the Cleveland 
RO must ensure that any records at their 
location which pertain to the veteran are 
associated with his claims folder.  If 
additional records pertaining to the 
veteran exist, those records must be 
associated with the veteran's claims 
folder.  If no additional records exist, 
this must be confirmed in writing. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



